Exhibit 99.2 TRANSATLANTIC PETROLEUM LTD. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION The following unaudited pro forma condensed consolidated financial statements give effect to the following transaction of TransAtlantic Worldwide, Ltd. (“TransAtlantic Worldwide”), a wholly-owned subsidiary of TransAtlantic Petroleum Ltd. (the “Company”). Sale of TBNG On February 24, 2017, the Company sold its wholly-owned subsidiary Thrace Basin Natural Gas (Turkiye) Corporation (“TBNG”) for gross proceeds of $20.9 million, and approximate net cash proceeds of $16.3 million, effective as of March 31, 2016.The purchase price is subject to post-closing adjustments, and the Company has agreed to escrow $3.1 million of the purchase price for 30 days to satisfy any agreed upon purchase price adjustments. Basis of Presentation The unaudited pro forma condensed consolidated balance sheet as of September 30, 2016 is based on the historical consolidated financial statements of the Company as of September 30, 2016 after giving effect to the transaction as if the sale of TBNG had occurred on September 30, 2016. The unaudited pro forma condensed consolidated statement of operations for the nine months ended September 30, 2016 is based on the historical consolidated financial statements of the Company after giving effect to the transaction as if the sale of TBNG had occurred on January 1, 2016. The unaudited pro forma condensed consolidated statement of operations for the year ended December 31, 2015 is based on the historical consolidated financial statements of the Company after giving effect to the transaction as if the sale of TBNG had occurred on January 1, 2015. The unaudited pro forma condensed consolidated financial information should be read in conjunction with the Company’s historical consolidated financial statements and notes thereto included in the Company’s quarterly report on Form 10-Q for the quarter ended September 30, 2016 and in the Company’s annual report on Form 10-K for the year ended December 31, 2015. The preparation of the unaudited pro forma condensed consolidated financial information is based on financial statements prepared in accordance with accounting principles generally accepted in the United States of America. These principles require the use of estimates that affect the reported amounts of revenue and expenses. Actual results could differ from those estimates. The unaudited pro forma condensed consolidated financial statements have been prepared for illustrative purposes only and are not necessarily indicative of the consolidated financial position or results of operations in future periods or the results that actually would have been realized had TBNG not been consolidated with the Company during the periods shown. The pro forma adjustments are based on information available at the time of the preparation of these unaudited pro forma condensed consolidated financial statements. TRANSATLANTIC PETROLEUM LTD. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET
